Title: To Benjamin Franklin from Sir Edward Newenham, 9[–15] November 1783
From: Newenham, Sir Edward
To: Franklin, Benjamin


          
            
              Dear Sir
              Sunday Novr: the 9th[–15] 1783
            
            The Importance of Mr: Floods defence, & the Statement of his Conduct having been so plainly & truly Expressed, that I imagine the enclosed paper will prove agreable to you—it has entirely overthrown his Antagonist Mr Grattan in the public estimation—
            
            Tomorrow “is the Day, the Important Day”; the Grand National Convention meet at the Royal Exchange at 12 oClock; what the result of it may be, I cannot Say, but on thursday last, the State Trumpeter of Corruption (Mr John Forster) at a late hour, & a thin house, moved & Carried the Question of adjournment for to morrow, to avoid any Attempts that might be made to direct our Representatives to Limit the Bill of Supplies to 6 months; as was our Intention, in order to Obtain the Royal assent to a bill for a Parliamentary reform; No man can be excused attending the House of Commons on Monday without being put under arrest, agreable to act of Parliament, whenever a Contested Election is to be tried; we have Committees Sitting, how to parry off the deadly blow—my plan is to Keep as many Members off, so as to reduce the Number of Attendants below Sixty, if that should be Obtained the House cannot proceed upon any buisiness untill the Day following; before which time, we shall have resolved that no money bill should pass for a longer Term—
            10th Novr: My plan for having a thin house did not take, for administration had 72 present, & the Supplies passed for 15 months, so that they have absolutely declared hostility against

the County Freeholders & the whole Volunteer Army; This morning we mett, of which the papers will give you an Account of; I shall only add, that it was one of the most Solemn & Grand Processions I ever saw; 219 Volunteer Delegates with a General at their head, who wore the Ensignes he was lately honoured with by his Peers I mean the Starr & Ribband of St: Patrick; the Volunteers lined the streets; Such Crowds of People were never seen; Peals of Applause ecchoed from Every Quarter; After some Necessary Forms being Established, we adjourned untill to morrow, first having appointed a Committee of 45 to prepare a Plan of Reform, & who are to deliver it on Friday or saturday; all the Delegates are Obliged to Sign the roll before they can Speak or Vote; instead of fines, every Member absent at roll Call, is to [be] censurd from the Chair in the most pointed Manner— The Roman Catholics finding that 20 to one were against them have Dropt all Pretensions for the Present to obtaining Votes—
            
            I shall impatiently expect the honor of your Excellencys Answer in regard to this Island being enserted in the Treaty, as I wish to have my Country fixed upon the firmest foundation of mutual regard with America; you will considerably Add to the other obligations I owe you by your friendship to my Injured Country—
            I like not the beginning of this administration; they are inimical to Every Extension of Liberty and they are prodigal of the public money; I cannot give them a Single Vote;—
            When your Excellency has read the Enclosed papers, I request you will send them to the truly worthy & Patriotic Marquiss Le Fayette—
            All my family join me in most respectfull wishes for your Excellencys health & happiness— Lady Newenham always remembers you with every warm sentiment of Sincere regard & respect—
            I have the Honor to be with Every sentiment of Regard & respect Dear Sir your Excellencys Most Obl: & Most Obt: Hble Sert
            
              Edwd Newenham
            
          
          
            
              14 Novr 1783
            
            There is a Committee now sitting upon the Portugal Trade—I wish to Lower the Duties on French wines & rize those of Portugal—of the two I would give France the Preference—
          
          
          Addressed: His Excellency Dr: Franklin / Passy / Paris / under Cover to Mr Dupont
        